[PUBLISH]


         IN THE UNITED STATES COURT OF APPEALS
               FOR THE ELEVENTH CIRCUIT

               ________________________

                      No. 94-2872
               ________________________

           D. C. Docket No. 92-251-CIV-J-20



ALLEN LEE DAVIS,
                                  Petitioner-Appellant,

                        versus
HARRY K. SINGLETARY, JR.,
Secretary, Florida
Department of Corrections,

                                   Respondent-Appellee.

               ________________________
     Appeal from the United States District Court
          for the Middle District of Florida
               _________________________

           (August 11, 1997)

Before EDMONDSON, BIRCH and CARNES, Circuit Judges.
CARNES, Circuit Judge:

     Allen Lee Davis was convicted and sentenced to death in

Florida for the brutal murders of Nancy Weiler, her ten-year-old

daughter Kristina, and five-year-old daughter Katherine.                       The

murders occurred in the Weiler home in Jacksonville, Florida, on

May 11, 1982.

     In denying Davis' petition for a writ of habeas corpus, 28

U.S.C.   §   2254,     the    district   court    issued   a    detailed   opinion

thoroughly discussing the extensive procedural history of the case,

the relevant facts, and the legal issues Davis raised in the

district court.        See Davis v. Singletary, 853 F. Supp. 1492 (M.D.

Fla. 1994).       Because that opinion is published, except where

necessary we will not repeat here what has been said there.                  Most

of the issues Davis has raised before us on appeal from the

district     court's    denial    of     habeas   relief   concern    his   death

sentence, but some go to the validity of his murder convictions.

We will first address those guilt stage issues.


                         I.    THE GUILT STAGE ISSUES

             A.   THE   INEFFECTIVE    ASSISTANCE               OF
                  COUNSEL   CLAIM   RELATING   TO              THE
                  INSANITY DEFENSE

     Although he raised additional ones in the district court, 853

F. Supp. at 1509-10 n.7, in this Court Davis presses only two guilt

stage ineffective assistance of counsel issues.




                                          2
        The first such claim Davis presses here is that trial counsel

was ineffective for failing to investigate and present an insanity

defense. In support of that claim, Davis proffered to the district

court a report of Dr. Harry Krop, a licensed psychologist, who

stated his opinion that Davis had been insane at the time of the

offense in 1982.         Dr. Krop's report was generated in 1986, which

was three and one-half years after Davis was convicted.                   See 853 F.

Supp.    at    1543.     Davis       contends   that    the   allegations     of   his

complaint, backed up by Dr. Krop's report, at least entitled him to

an evidentiary hearing on the issue.

       However, we have held that a habeas petitioner is not entitled

to an evidentiary hearing on a claim, even one supported by an

affidavit, where the record conclusively establishes that he is not

entitled to relief on that claim.               See Spaziano v. Singletary, 36

F.3d 1028, 1037 (11th Cir. 1994) (holding the district court had

not erred in denying an evidentiary hearing, because "the record

trumps the Schwarz affidavit and conclusively shows that this claim

is without merit"); see also Bolender v. Singletary, 16 F.3d 1547,
1565    n.25    (11th    Cir.    1994)   (rejecting      an   affidavit    that    was

inconsistent with what a review of the record revealed); Stano v.
Dugger, 901 F.2d 898, 899 (11th Cir. 1990) ("The petitioner will

not    be     entitled   to     an   evidentiary       hearing   when   his   claims

are...'contentions that in the face of the record are wholly

incredible.'") (quoting Blackledge v. Allison, 431 U.S. 63, 74, 97

S.Ct. 1621, 1629 (1977)).             Here, the record of Davis' prior state

court proceedings, including his trial, and the record of the

                                           3
three-day evidentiary hearing the district court held on related

issues involving Davis' mental state, collectively refute this

claim   to   such   an   extent   that    Davis   is   not    entitled   to    an

evidentiary hearing on it.        See, e.g., 853 F. Supp. at 1530-48.

     Davis was originally represented by two assistant public

defenders, who had to withdraw because of a conflict of interest.

Experienced    criminal    defense   attorney     Frank      Tassone   was   then

appointed to represent Davis.        During the course of a number of

interviews, Davis, though uninvited to do so, told Tassone the

details of the crime.     When asked at the evidentiary hearing in the

district court what Davis had told him about why he had picked the

Weilers to rob, and what had happened once Davis was inside their

home, Tassone testified:

             He noted that Mr. Weiler's -- excuse me that
             Mr. Davis's mother and stepfather resided next
             door or within two houses of the Weiler home.
             He had noticed that Mr. Weiler traveled a lot,
             he didn't know what type of work he did.

             He noted that there were two children that
             were in the home with Mrs. Weiler.       And I
             believe this occurred late in the afternoon.
             He entered the home, and prior he had taken a
             handgun that his stepfather had in the
             kitchen.    He indicated that, I think, he
             surprised and confronted Mrs. Weiler and the
             children and attempted to engage them in some
             conversation.    She essentially ordered Mr.
             Davis out of the house, at which point Mr.
             Davis -- and I'm not too sure of the scenario,
             which occurred first, either hit Mrs. Weiler
             with the weapon.    I remember him telling me
             that Mrs. Weiler told her children to run.
             And then he told me that, how one of the
             children was killed in the bedroom.

H.Tr. at 123-24.     Tassone further testified that Davis had related

to him how he killed one of the children:

                                      4
          She was bound with her hands behind her back,
          that she was hit, I believe, in the head with
          the barrel of the gun, or the grips on the
          gun, and I believe she was then shot.

          . . . .

          I think there was substantial crying and
          screaming by the children. I can't remember
          if there was any other conversation.

Id. at 124.   Davis told Tassone "the gory details of a rather

grizzly homicide scene."    Id. at 196-97.   He also told Tassone why

he had committed the crime:

          When Mr. Davis first talked to me about that,
          he said something snapped after he got inside
          the house.    In subsequent conversations he
          indicated that he felt that there were items
          in the house that could be taken. And I think
          that was from the nature of the neighborhood,
          that   it   was   an   upper    middle  class
          neighborhood.

Id. at 124-25.      Davis described to attorney Tassone how he had

disposed of the murder weapon, and what had happened to the Nikon

camera he stole from the house.    See id. at 125.

     By the time Tassone entered the case, Davis' prior attorneys

had arranged for him to be examined by Dr. Ernest Miller, a

qualified forensic psychiatrist who had conducted thousands of

forensic evaluations over the course of his career.     853 F. Supp.

at 1547; H.Tr. at 251.     They selected Dr. Miller because he was a

leading expert in the area, and they respected his opinion.    H.Tr.

at 247-48.

     After thoroughly interviewing, examining and testing Davis,

once with the use of sodium Amytal, and conducting neurological

screening and administering an electroencephalogram, Dr. Miller

                                   5
concluded that Davis had a normal I.Q., was competent to stand

trial,     "[c]ertainly he was not psychotic," H.Tr. at 253-270, and

there was no insanity defense for him.                 See 853 F. Supp. at 1537-
38.   Miller's     diagnosis         was    that      Davis     was     an     antisocial

personality,      and   that    he    also      had    a    psychosexual        disorder,

pedophilia, which means that "children are the primary sexual

object of Mr. Davis."       H.Tr. at 272-73.               The crime was not, in Dr.

Miller's opinion, the product of insanity but instead was the

product of Davis' desire for money; he had chosen the house he did

because it looked like a good place to rob.                    H.Tr. at 265, 271.

      Even after receiving the unequivocally negative report from

Dr. Miller, Tassone persisted in his effort to build a mental state

defense. He successfully moved the court to appoint a neurological

expert, because he "wanted to make absolutely certain that there

was   no   type   of    chronic   or       congenital       brain     damage    or   brain

dysfunction that Mr. Davis was suffering from."                       H.Tr. at 150-51.

As a result of Tassone's efforts, the court appointed Dr. Glenn

Pohlman, a neurologist.         After examining, testing, and questioning

Davis in detail, Dr. Pohlman issued a written report finding that

Davis was normal in all respects except for reduced hearing due to

a large amount of ear wax.           Otherwise, Dr. Pohlman found Davis had

a "normal neurological examination, a normal neurological history

and...a normal electroencephalogram."                 853 F. Supp. at 1537-38.

      Even in the face of Dr. Miller's and Dr. Pohlman's reports,

Tassone went further.          "Out of an abundance of caution," he moved

the court to appoint yet another expert, a psychologist or another


                                            6
psychiatrist to examine and evaluate Davis.        That motion was

denied.   H.Tr. at 154.   Tassone made that effort even though Davis

had never said anything to indicate he was mentally impaired.

H.Tr. at 128-131.

     In spite of all Tassone did, Davis contends that he rendered

ineffective assistance of counsel because he did not produce and

utilize expert opinion testimony, such as that outlined in Dr.

Krop's report.   If given an evidentiary hearing, Davis argues he

could prove Dr. Krop's opinion that Davis was insane at the time of

the offense and thereby establish that attorney Tassone rendered

ineffective assistance in this respect.    No evidentiary hearing is

necessary to demonstrate that this contention is meritless. First,

we have held more than once that the mere fact a defendant can

find, years after the fact, a mental health expert who will testify

favorably for him does not demonstrate that trial counsel was

ineffective for failing to produce that expert at trial.       See,

e.g., Horsley v. State of Alabama , 45 F.3d 1486, 1495 (11th Cir.

1995) ("That experts were found who would testify favorably years

later is irrelevant."); Elledge v. Dugger, 823 F.2d 1439 (11th Cir.

1987). Second, attorney Tassone's futile efforts to develop an

insanity defense in this case exceed the efforts of attorneys in

other cases where we have rejected ineffective assistance claims

relating to insanity defense. See, e.g., Bertolotti v. Dugger, 883
F.2d 1503, 1509-15 (11th Cir. 1989); Stephens v. Kemp, 846 F.2d

642, 652-53 (11th Cir. 1988).




                                  7
      Third, and this goes to the prejudice component of the inquiry

as well, Dr. Krop's opinion concerning Davis' mental state is based

upon premises that are clearly false.         For example, one of the

premises Dr. Krop bases his opinion on is that Davis "is genuinely
                                                         1
unable to recall the offense."      Krop Rpt. at 9.          That is simply

not true.    It is undisputed Davis recounted the crime in detail to

Tassone.     Because of his ethical duty not to present a defense

based upon what he personally knew to be a lie, Tassone could not

have used at trial Dr. Krop's opinion, founded as it is on a

falsehood.    As Tassone testified, putting on expert testimony that

depended on Davis' statements to the expert that he did not

remember the crime "would have presented a major ethical problem

should that have occurred, on my part."      H.Tr. at 225.      The duty to

render effective assistance of counsel does not include the duty to

present false or misleading testimony.       See Williams v. Kemp, 846

F.2d 1276, 1281 (11th Cir. 1988) ("In light of the admission by

Williams,    [his   attorney's]   decision   not    to   produce   contrary

testimony merely fulfilled his ethical obligation to refrain from

producing false or misleading evidence," and did not constitute

ineffective assistance.).

      Another false basis of Dr. Krop's opinion about Davis' mental

state at the time of the crime is, in what Dr. Krop described as,

"his lack of motive for committing such an offense."           Krop Rpt. at

9.   Davis did have a motive for the crime:        he had been out of work

     1
     We cite Dr. Krop’s report, which is attached as Appendix A to
Davis’ habeas petition, as “Krop Rpt.”


                                    8
for two weeks, and he needed money.              He picked the house he did

because it looked like it would be easy to rob.             H.Tr. at 124-25,

265, 271.

     Dr. Krop also based his opinion upon the premise that, "such

an   act    of   violence     is    absolutely     uncharacteristic   of     his

personality," Krop Rpt. at 9-10, which is characterized by “his

history of nonassertive behavior."           Krop Rpt. at 9.     Putting aside

the fact that Davis had a history of child molestation                 ))    most

people would think child molestation is assertive behavior )) Davis

previously had been convicted of "robbery, attempted robbery, and

use of a firearm during commission of a felony."             Davis v. State,

461 So. 2d 67, 71 (Fla. 1984).           The armed robbery conviction was

for holding up a victim making a night deposit at a bank.                     See

H.Tr. at 124. The attempted armed robbery conviction resulted from

Davis staking out a residence with plans to commit a robbery of the

people who lived there; he had a revolver and stocking mask when

caught before he could commit the crime.           See id. at 124-25.       Those

convictions      were   in   addition   to   the   involuntary   manslaughter

conviction and fifteen-year sentence for which he was on parole at

the time of this crime.            See id. at 124.     Moreover, on another

occasion, which did not result in a conviction, Davis had robbed an

oil company employee at gunpoint.            See id. at 126.      He had once

destroyed some machinery at work in a fit of anger, and in an

unrelated episode he had deliberately driven another motorist off

the road.    See id. at 85-86.        Dr. Krop was either ignorant of the




                                        9
most salient facts about Davis’ behavioral history, or he has a

peculiar definition of “nonassertive behavior.”

     Even if Dr. Krop had been available at trial to testify as

indicated in his affidavit, and putting aside for the moment the

ethical obstacles to use of that testimony, Tassone would have been

foolish to use Dr. Krop's testimony.          As Tassone stated at the

evidentiary hearing, "I'm not going to put on any testimony if I

think in cross-examination that the state is going to slaughter

that particular witness."      H.Tr. at 211.        It is readily apparent

from what is in the record that the guilt stage ineffective

assistance claim based upon Tassone's failure to develop and

present   an    insanity   defense   is   utterly    without   merit.   No

additional evidentiary hearing is necessary to determine that.2



           B.     THE   INEFFECTIVE   ASSISTANCE   OF
                  COUNSEL
                  CLAIM RELATING TO THE HYPNOTIZED WITNESS

     The other guilt stage ineffective assistance claim that Davis

presses on appeal concerns attorney Tassone's failure to attempt to

      2
       Davis and his present counsel complain that the district
court misread the part of his petition involving this claim as
being a mere introduction to other claims. To a large extent, that
is their fault, because they filed a 313-page petition that is far
from a model of clarity. As we have warned before, "Attorneys who
cannot discipline themselves to write concisely are not effective
advocates, and they do a disservice not only to the courts but also
to their clients." Spaziano, 36 F.3d at 1031 n.2. Moreover, if
the district court misinterpreted this claim, Davis and present
counsel should have pointed that out in the nineteen- page motion
to alter or amend that they filed. They did not. Finally, Davis
cannot have been harmed by any failure of the district court to
focus on this claim as a separate claim, because this Court's scope
of review is de novo, we have focused on it as a separate claim,
and we have dealt with it accordingly.

                                     10
exclude the testimony of a witness for the prosecution because she

had been hypnotized to refresh her recollection, and his failure to

attempt to impeach her testimony on that basis.                 After conducting

an evidentiary hearing on this claim, the district court rejected

it.     See 853 F. Supp. at 1525-29.

      As   for   Tassone   not   attempting     to    exclude      the   witness'

testimony, the district court held that it was not professionally

deficient for Tassone to fail to anticipate that the law in Florida

would be changed in the future to bar the admission of hypnotically

induced testimony.     See 853 F. Supp. at 1526-28.             Not only did the

Florida Supreme Court decision altering the law in that regard come

two full years after the trial of this case, but that decision was

given    prospective   effect    only.      See      id.   at    1527-28.       The

correctness of the district court's holding on this issue is

confirmed by our decision in Spaziano.            Presented with materially

identical facts, we reached the same holding there the district

court did here.     See Spaziano, 36 F.3d at 1038-39.

      As for Tassone's failure to attempt to impeach the witness'

testimony because she had been hypnotized, Tassone testified that

if he had attempted to present evidence about the dangers of

hypnotically induced testimony, he would have lost the right to

open and close arguments to the jury.             See 853 F. Supp. at 1527.
An attorney who testified as an expert witness for Davis at the

evidentiary      hearing   indicated     that   he     would     have    done   it

differently, but he conceded that this decision of Tassone’s was

based upon a legitimate tactical consideration.                   H.Tr. at 260.


                                       11
Moreover, as the district court pointed out, bringing to the jury's

attention the fact that a prosecution witness had been hypnotized

would have run the risk of bolstering that witness' testimony in

the eyes of the jury.            See 853 F. Supp. at 1528.         We reached the

same conclusion in             Spaziano, holding that counsel's strategic

decision not to attempt to impeach a witness on grounds that the

witness had been hypnotized was a reasonable one.                  See 36 F.3d at

1039-41.    That holding applies here.



            C.     THE GUILT STAGE CLOSING ARGUMENT CLAIMS

     Davis claims that in closing argument at the guilt stage the

prosecutor improperly commented on his silence, referred to non-

record    evidence,       misrepresented        the    testimony   of   prosecution

witnesses and the argument of defense counsel, vouched for the

credibility of witnesses, and stated the prosecutor's personal

opinion.         These    contentions      were       thoroughly   considered   and

discussed by the district court, see 853 F. Supp. at 1557-65, and

we agree with its conclusion that Davis is not entitled to habeas

relief based on them.             To the extent Davis contends his trial

counsel    was     ineffective       for   failing       to   object    to   various

prosecutorial comments and arguments, that claim, too, is without

merit.


                         II.    THE SENTENCE STAGE ISSUES

            A.     THE AGGRAVATING CIRCUMSTANCES JURY
                   INSTRUCTIONS CLAIM


                                           12
      In imposing death sentences upon Davis for each of the three

counts for which he was convicted, the trial court found that five

statutory aggravating circumstances were applicable to all three

murder counts, and that one additional aggravating circumstance was

applicable to the murder count involving the youngest victim.                See

461   So.   2d   at   71.    On   direct    appeal,   the   Court   upheld   the

applicability of the five statutory aggravating circumstances for

all three murders, but held that the sixth one, which had been

found only in the case of the youngest victim's murder, was not

applicable.      See id. at 72.     The Florida Supreme Court nonetheless

affirmed Davis' death sentences, because "[s]triking one of the

aggravating circumstances leaves five valid ones for each count,

with nothing in mitigation."         Id.

      Davis claims that the jury instructions given on three of the

five statutory aggravating circumstances that were applied in his

case were deficient, thereby rendering those three vague and

overbroad in this case.           The three aggravators Davis attacks on

these grounds are:          the especially heinous, atrocious or cruel

circumstance; the cold, calculated, and premeditated circumstance;

and the during the course of a felony circumstance.

      The district court held that this claim was procedurally

barred, see 853 F. Supp. at 1583-84, and the parties sharply
disagree about the correctness of that holding.              However, we need

not reach the hotly disputed procedural bar issue, because as Davis

effectively concedes, relief on this aggravating circumstance jury

instruction claim is due to be denied on other grounds.              Involving


                                       13
as it does alleged error occurring at only the advisory jury

sentencing      stage,   this   claim      is   dependent     upon   retroactive

application of Espinosa v. Florida, 505 U.S. 1079, 112 S. Ct. 2926
(1992).    We held in    Glock v. Singletary, 65 F.3d 878, 890 (11th

Cir. 1995) (en banc), that retroactive application of the Espinosa

decision is barred by the Teague v. Lane, 489 U.S. 288, 109 S. Ct.

1060   (1989)    doctrine.      Therefore,       as   Davis   conceded   at   oral

argument, the Glock decision forecloses this claim regardless of

whether the claim is procedurally defaulted or has merit.                     Since

oral argument the Supreme Court has reached the same conclusion

that we did in Glock, holding in Lambrix v. Singletary, 117 S. Ct.

1517, 1524-31 (1997), that Espinosa announced a new rule of law

that does not fit within either of the two exceptions to the Teague

doctrine.3

       We are, of course, aware of the Supreme Court’s admonition in

Lambrix that the question of whether a claim is procedurally barred

“ordinarily” should be decided before any Teague issues relating to

that claim are addressed.          However, the Supreme Court qualified

that admonition, making it something in the nature of a presumption

instead   of    an   invariable    rule.        The   Court   acknowledged    that

“[j]udicial economy might counsel giving the                    Teague   question

priority, for example, if it were easily resolvable against the

habeas    petitioner,    whereas    the      procedural   bar    issue   involved


   3
    We withheld our decision in this appeal pending two decisions.
Lambrix was one of them, and Lindh v. Murphy, No. 96-6298, 1997 WL
338568 (U.S. June 23, 1997), was the other.


                                        14
complicated issues of state law.”        117 S. Ct. at 1523.    That is the

situation we have.      The   Teague issue could not be more easily

resolvable   against    Davis,   because    the    Supreme   Court   decided

precisely the same issue against habeas petitioners in Lambrix

itself.    Given that, and the fact that the procedural bar issues

relating   to   this   particular   claim    are   somewhat    complicated,

judicial economy dictates that we rest our decision about the

Espinosa claim on the Teague doctrine, just as the Supreme Court

did in its Lambrix decision.         We do so, holding that Davis’

aggravating circumstances jury instruction claim is Teague barred.



           B.     THE   INEFFECTIVE    ASSISTANCE   OF
                  COUNSEL CLAIM RELATING TO MITIGATING
                  CIRCUMSTANCES

     Davis claims that his trial counsel rendered ineffective

assistance by failing to adequately investigate, develop, and

present mitigating circumstances relating to Davis' mental and

emotional health, and his social-history.          The district court held

an evidentiary hearing on this claim, made detailed factfindings

concerning it, and denied the claim.        See 853 F. Supp. at 1529-36.

We affirm the denial of relief on this claim for the reasons

discussed at length in the district court’s opinion; we make only

one correction.

     Our one correction involves one part of one sentence of the

district court’s opinion.        In discussing counsel’s decision to

limit the amount of background evidence presented, the court

referred to “background information which counsel would reasonably

                                    15
want to preclude the jury from hearing,” and it gave as examples

“incidents of pedophilia, prior arrests and convictions.”                 Id. at

1535.    However, as the district court’s opinion itself points out

on the page before the one containing that statement, during cross-

examination of two of the sentence stage witnesses whom counsel did

present, “the prosecutor was able to bring out the fact that

Petitioner previously had been convicted for armed robbery and

twice for involuntary manslaughter.”               Id. at 1534.     It remains

true, however, that counsel was able to keep from the jury any

mention of Davis’ acts of child molestation.

        Davis acknowledges that preventing the jury from learning

about his acts of child molestation “does reflect a strategic

concern,” Appellant’s Br. at 43, but he argues that it was not a

reasonable one. However, his own expert witness at the evidentiary

hearing, Robert Link, disagreed.          Although attorney Link testified

that he personally would have put in mitigating background evidence

at the risk of the jury learning about Davis’ child molestation

activities,      he    also   testified   that    lawyers   could    reasonably

disagree about that strategic choice.             See id. at 1527.       Link was

right,    attorneys      could   reasonably      disagree   over   the   matter.

Neither strategic choice is outside the wide range of reasonable

professional assistance.          See, e.g., Waters v. Thomas, 46 F.3d
1506, 1511-12 (11th Cir. 1995).



            C.        THE CLAIM THAT THE EVIDENCE WAS
                      INSUFFICIENT TO SUPPORT THE COLD,
                      CALCULATED     AND    PREMEDITATED
                      AGGRAVATING CIRCUMSTANCE

                                      16
     Davis claims that the sentencing court’s reliance upon the

“cold,     calculated    and    premeditated”           aggravating     circumstance

violated the Eighth Amendment, because no rational factfinder could

find the elements of that circumstance to have been proven beyond

a reasonable doubt.          The State persuaded the district court that

this claim was procedurally barred from federal habeas review, see

853 F. Supp. at 1583-84, but it has not persuaded us of that.

     On    direct     appeal,    the    Florida     Supreme      Court    addressed,

apparently sua sponte, the issue of whether there was sufficient

evidence     in   the    record        to     support     the    five    aggravating

circumstances the trial court had found.                 See 461 So. 2d at 71-72.

It held that the evidence was sufficient to support all of the

aggravating circumstance findings, except for one: the one about

the murder having been committed to avoid or prevent an arrest.

The Florida Supreme Court specifically held that the evidence Davis

entered the victim’s home armed with a pistol and rope, which he

used to bind one of the victims, was “sufficient to support the

court’s     finding     of     cold,        calculated     and    premeditated   in

aggravation.”       Id. at 72.     That is a ruling on the merits of the

issue.

     It is true, as the district court pointed out, that the state

collateral court subsequently held in Davis’ second Rule 3.850

motion proceeding that this same claim was “time barred and as a

procedurally barred claim that should have, if preserved, been

raised on direct appeal,” 853 F. Supp. at 1584.                  The district court

also noted, see id., that the Florida Supreme Court affirmed that

                                            17
procedural default holding when Davis appealed from the denial of

his second Rule 3.850 motion, see Davis v. State, 589 So. 2d 896,

898 (Fla. 1991).

     The point remains, however, that the Florida Supreme Court

squarely addressed and rejected the merits of this aggravating

circumstance claim on direct appeal.     It did so even though Davis

apparently did not raise the issue at trial or on appeal.            The

State does not contend that in order to preserve a claim already

rejected on the merits by the Florida Supreme Court, a defendant is

required to raise the claim again in a state collateral proceeding.

Florida law does not require that.

     It is settled that once the state courts have ignored any

procedural bar and rejected a claim on the merits SS not in the

alternative but as the only basis of decision SS that claim is not

barred   from   federal   habeas   review.   See,   e.g.,   Remeta    v.

Singletary, 85 F.3d 513, 516 (11th Cir. 1996) (“the              Sykes

procedural default rule does not preclude federal habeas review of

a petitioner’s constitutional claim if the state court adjudicates

the federal claim on the merits”); Alderman v. Zant, 22 F.3d 1541,

1549 (11th Cir. 1994) (“should a state court reach the merits of a

claim notwithstanding a procedural default, the federal habeas

court is not precluded from considering the merits of the claim”);

Mann v. Dugger, 844 F.2d 1446, 1448 n.4 (11th Cir. 1988) (en banc)
(“Since the Supreme Court of Florida therefore chose not to enforce

its own procedural default rule, federal habeas review of the claim

is not barred.”).   Once a state supreme court on direct review has


                                   18
eschewed a procedural default bar and based its disposition solely

on a rejection of the merits of a claim, no amount of procedural

bar holdings as to that claim in future proceedings will suffice to

bar the claim from federal habeas review.4

        Turning now to the merits of this claim, we hold it has none.

In sentencing Davis to death, the trial court made these findings

of fact:

                  The Defendant killed three innocent
             people in the sanctity of their home. He took
             the life of Nancy Weiler by beating her about
             the head and neck with a pistol and with such
             frequency and force as to break not only the
             trigger guard but to break the wooden grip and
             metal frame of the handle.      Her skull was
             crushed in several places and the skin of her
             face and head was broken and bruised almost
             beyond recognition.   Any one of most of the
             approximately 25 blows would have been
             sufficient to kill. The Defendant beat Nancy
             Weiler in an atrocious, cruel and brutal
             manner and continued to do so even after she
             must have lost consciousness.

                  The Defendant took the wrists of Kristina
             Weiler and bound them with rope behind her
             back. As she lay on the bed he fired a bullet
             into her chest.    While helpless, bound and
             wounded and kneeling before him, the Defendant
             shot her in the head at point blank range and
             thus took her life from her.

                  The Defendant shot Katherine   Weiler in
             her back as she tried to escape      the same
             brutality she must have seen the    Defendant
             inflict on her sister and mother.   After she


    4
     We do not mean to imply that subsequent state court
pronouncements concerning an issue may not be considered in order
to clarify the true nature of an earlier ambiguous holding about
that issue, but here the Florida Supreme Court’s holding on direct
appeal was not of an ambiguous nature.      It was an unvarnished
holding on the merits.


                                  19
          was dead he beat her with sufficient force to
          crush her skull.

               No one will ever know, with certainty,
          the order of the death of Nancy, Kristy or
          Kathy. Nor will we ever know the total extent
          of the pain and terror they experienced. Yet
          the aftermath of the Defendant’s work leaves
          no doubt that the greatest pain and the
          starkest terror were suffered by them in their
          dying.

               Added to the actual physical pain they
          each experienced was the horror the second and
          third to die experienced in seeing the others
          so brutally abused.

                                . . . .

               Homicide is the killing of one human
          being by the act, procurement or commission of
          another. The Defendant killed each victim in
          this case.    Prior to doing so he formed a
          conscious intent to kill if he were thwarted
          or found out in his act of burglary.      This
          intent was evidenced by taking his father’s
          pistol and some rope with him as he entered
          the Weiler home. In a cold and calculated and
          premeditated manner as to what to do under any
          circumstance he prepared to do exactly what he
          did - murder. There is or was no pretense of
          moral or legal justification as to any of the
          deaths he caused.

Those findings of fact are all supported by the evidence and

provide ample basis for finding that the homicide was committed in

a cold, calculated and premeditated manner without any pretense of

moral or legal justification.




          D.   THE CLAIM CONCERNING THE FLORIDA
               SUPREME COURT’S PURPORTED FAILURE TO
               CONDUCT A HARMLESS ERROR ANALYSIS
               AFTER STRIKING ONE OF THE FIVE
               AGGRAVATING CIRCUMSTANCES

                                  20
     The   Florida   Supreme    Court     held   that   one    of   the   five

aggravating circumstances the trial court found SS that the homicide

was committed for the purpose of avoiding or preventing a lawful

arrest SS was not applicable, because the evidence failed to meet

the legal standard for that circumstance.          See 461 So. 2d at 72.

The court cited for that holding its prior decisions in              Riley v.

State, 366 So. 2d 19 (Fla. 1978), and Menendez v. State, 368 So. 2d

1278 (Fla. 1979).     Those decisions held that “the mere fact of a

death is not enough to invoke this factor when the victim is not a

law enforcement official,” Riley, 366 So. 2d at 22, “unless it is

clearly shown that the dominant or only motive for the murder was

the elimination of witnesses,” Menendez, 368 So. 2d at 1282.

     Davis, of course, has no quarrel with the holding that it was

error to find the aggravating circumstance in this case, but he

does complain about what the Florida Supreme Court did, or failed

to do, about the error.        Instead of vacating and remanding for

further sentence proceedings in the trial court, the Florida

Supreme    Court   affirmed    the   sentence    with   this    explanation:

“Striking one of the aggravating circumstances leaves five valid

ones for each count, with nothing in mitigation.               We therefore

affirm both the convictions and the sentence of death.”             461 So. 2d

at 72.

     Davis claims that action by the Florida Supreme Court entitles

him to habeas relief from his sentence under a combination of

Sochor v. Florida, 504 U.S. 527, 112 S. Ct. 2114 (1992); Stringer
v. Black, 503 U.S. 222, 112 S. Ct. 1130 (1992); Parker v. Dugger,


                                     21
498 U.S. 308, 111 S. Ct. 731 (1991), and        Clemons v. Mississippi,

494 U.S. 738, 110 S. Ct. 1441 (1990).        The district court did not

address the merits of this claim, but instead held that the claim

was procedurally barred.        See 853 F. Supp. at 1582-83.           Davis

contests that holding, even though he does not deny that he failed

to raise this specific issue in his rehearing petition to the

Florida Supreme Court or in any of the state collateral pleadings

he filed.     Davis puts forward two reasons why his failure to raise

this issue at any time in state court should not bar it from habeas

review.

      First, Davis contends that the Florida Supreme Court addressed

this issue on direct appeal, and for that reason would not have

entertained it again thereafter.       The fatal flaw in that reasoning

is that it confuses the basis for the claim (the Florida Supreme

Court’s treatment of the erroneous aggravating circumstance) with

the   claim    itself   (that   the   court’s   treatment   violated    the

Constitution). See 853 F. Supp. at 1582.        Davis never suggested to

the Florida Supreme Court or any other state court that it was

error to affirm his death sentence after one of the aggravating

circumstances was found to be unsupported by the evidence. Putting

aside the fact that Davis failed to raise the claim in his

rehearing petition to the Florida Supreme Court, the district court

was correct that he could have raised the claim at least in his

first state collateral proceeding.         See id. at 1583.
      The second argument Davis makes against application of the

procedural bar in this case is based on Clemons and Sochor.              He


                                      22
characterizes those two decisions as not imposing a requirement

that “capital petitioners” present state courts with what he calls

“another challenge to the state supreme court’s actions” underlying

this type of claim.          There are two problems with that contention.

The first problem is that both decisions were rendered on direct

appeal, and it is not readily apparent that the independent-and-

adequate state law ground doctrine that confines the Supreme

Court’s jurisdiction in direct appeals from state supreme courts is

coterminous    with     the    procedural      default    doctrine    that   limits

federal habeas corpus review.               The second problem with Davis’

contention is that we are unconvinced either Clemons or Sochor

stand for the proposition that even on direct review there is no

necessity for raising in the state supreme court any errors in that

court’s     treatment    of     an   erroneous       aggravating     circumstance.

Neither of those two decisions held that.                Neither of them focused

on whether a defendant must argue in the state supreme court that

its   own    action     in    response    to    an    unsupported      aggravating

circumstance was error before that issue can be raised in federal

court.    We do not even know that the defendants in                  Clemons and

Sochor failed to preserve the issue in the state supreme courts.
In view of these circumstances, we will not infer from the direct

appeal decisions in Clemons and Sochor a rule of law applicable to

federal habeas review, especially not a rule contrary to what we

understand procedural default law to be.




                                         23
                  E.     THE SENTENCE STAGE PROSECUTORIAL
                         ARGUMENT CLAIM

      The district court thoroughly discussed and rejected Davis’

claim that the prosecutor’s closing argument at the sentence

hearing violated the Eighth and Fourteenth Amendments, and that his

counsel’s failure to object more extensively to that argument

violated the Sixth Amendment.        See 853 F. Supp. at        1569-74.     We

affirm the district court’s holdings on these issues for the

reasons set out in its opinion.



                 F.    THE CALDWELL V. MISSISSIPPI CLAIM

      Davis   contends    that   prosecutorial    comments      coupled    with

judicial comments and jury instructions combined to diminish the

jury’s   sense   of    responsibility     in   violation   of   Caldwell     v.

Mississippi, 472 U.S. 320, 105 S. Ct. 2633 (1985).              The district

court held that this claim is not procedurally barred, 853 F. Supp.

at 1555, a holding the State does not contest before us.             Turning

to the merits, the district court discussed the relevant law and

facts at some length before rejecting the claim.           See id. at 1555-

57.

      Instead of supplanting the district court’s explanation of why

Davis’ Caldwell claim fails, we will supplement it.             We begin with

the applicable law.       As the district court pointed out, two key

decisions setting out Caldwell law are en banc decisions of this

Court issued on the same day in Mann v. Dugger, 844 F.2d 1446 (11th

Cir. 1988) (en banc), and        Harich v. Dugger, 844 F.2d 1464 (11th

Cir. 1988) (en banc).      The district court reasoned that the facts

                                     24
of the present case made it more like Harich, a case in which the

claim was rejected, than it was like Mann, a case in which the

claim was held to have merit.   See 853 F. Supp. at 1557.
        We agree with that conclusion and would add to the legal

analysis only an observation about how the law relating to Caldwell

claims has developed since Mann and Harich.    In both of those en

banc decisions the Court at least implied that a prosecutorial or

judicial comment or instruction could constitute    Caldwell error

even if it was a technically accurate description under state law

of the jury’s actual role in capital sentencing.     See Mann, 844

F.2d at 1457; Harich, 844 F.2d at 1475 (plurality opinion).5   Those

implications cannot survive the Supreme Court’s subsequent holdings

that in order “to establish a Caldwell violation, a defendant

necessarily must show that the remarks to the jury improperly

described the role assigned to the jury by local law,” Romano v.

Oklahoma, 512 U.S. 1, 9, 114 S. Ct. 2004, 2010 (1994) (quoting

Dugger v. Adams, 489 U.S. 401, 407, 109 S. Ct. 1211, 1215 (1989)).

“The infirmity identified in Caldwell is simply absent” in a case

where “the jury was not affirmatively misled regarding its role in




    5
     Judge Tjoflat’s opinion in Harich describes him as “specially
concurring,” and refers to Judge Fay’s opinion as “the majority.”
See 844 F.2d at 1475. However, as to the Caldwell issue, Judge
Tjoflat’s opinion was joined by four other judges (Kravitch,
Hatchett, Anderson, and Clark), whereas Judge Fay’s opinion was
joined by only three other judges (Roney, Hill, and Edmondson).
There were two dissents on that issue (Vance and Johnson).
Therefore, the split was 5-4-2, and Judge Tjoflat’s opinion was the
plurality opinion of the en banc court on the Caldwell issue.


                                25
the sentencing process.”          Romano, 512 U.S. at 9, 114 S. Ct. at

2010.

       To the extent of any inconsistency between our Mann/Harich

pronouncements and the Supreme’s supervening ones, of course, we

are required to heed those of the Supreme Court.                      See, e.g.,

Cottrell v. Caldwell, 85 F.3d 1480, 1485 (11th Cir. 1996); Leach v.

Pan American World Airways, 842 F.2d 285, 286 (11th Cir. 1988).

Thus, it is clear that the references to and descriptions of the

jury’s sentencing verdict in this case as an advisory one, as a

recommendation   to   the    judge,     and   of   the   judge   as   the   final

sentencing   authority      are   not    error     under   Caldwell.        Those

references and descriptions are not error, because they accurately

characterize the jury’s and judge’s sentencing roles under Florida

law.

       There were remarks made during the course of the trial that

considered in isolation would cause concern about whether the

jury’s sense of its actual responsibility in the sentencing process

under Florida law might have been diminished.              See 853 F. Supp. at

1556-57.   Our decisions, however, teach that such remarks must be

considered in the context of the entire trial.             We emphasized that

point in Waters v. Thomas.         See 46 F.3d 1506, 1523-24 (11th Cir.

1995) (“Whether [the] two statements viewed out of context might

have undermined the jury’s sense of responsibility is an issue we

need not decide.”) (en banc); see also Harich, 844 F.2d at 1475

(plurality opinion) (“[A] proper analysis of a Caldwell claim




                                        26
requires evaluation of how a reasonable juror would have understood

the court’s statements in the context of the entire trial.”).

     The   district   court   set   out   many   of   the   relevant   facts

concerning this issue.    See 853 F. Supp. at 1556-57.         We add some

others drawn from the voir dire process.          During voir dire, the

venire persons were death-qualified, see Witherspoon v. Witt, 391

U.S. 510, 517, 88 S. Ct. 1770, 1774 (1968), and the questions they

were asked for that purpose brought home to them the importance of

the jury’s role in sentencing. For example, this colloquy occurred

between the prosecutor and a venire member:

                [PROSECUTOR]: And if you went back in
           there and in the advisory phase and you were
           convinced under that law and the fact that an
           appropriate sentence would be death, would you
           recommend it? Could you recommend it?

                [PROSPECTIVE JUROR]: Didn’t you say,
           though, that the Judge would decide what the
           penalty was not I?

                [PROSECUTOR]: Yes, and I am glad you
           brought that up.    It’s a two-phase but the
           fact that it’s merely a recommendation from
           the jury, please don’t think that that’s
           unimportant; it is very important.        The
           recommendation from the jury for or against
           the death penalty, the law won’t require you
           to do something that is a nullity, it’s
           important but it’s not binding on the Judge.
           The Judge makes the final decision of life or
           death if there is a conviction; do you
           understand that?

                [PROSPECTIVE JUROR]: Uh-huh.

                [PROSECUTOR]: So, it’s still a very
           somber responsibility that you have to make a
           recommendation.   Now, my question is: Could
           you recommend death if you believed it was
           appropriate under the facts of the law?



                                    27
               [PROSPECTIVE JUROR]: If I feel that he is
          guilty, I’d vote guilty or not guilty, I can
          do that regardless f the consequences.

               [PROSECUTOR]: And if you believed that he
          deserved the electric chair under the facts,
          you would vote for the electric chair?

               [PROSPECTIVE JUROR]: Well, I don’t put it
          that way.

               [PROSECUTOR]: Well, that is the way I
          have to put it. I know it’s hard question and
          I don’t want you to think I am brow beating
          you but they are hard questions because it’s a
          serious difficult problem but the question is:
          could you vote for death?

               [PROSPECTIVE JUROR]: Right at this point
          before I know whether he is guilty or not?

               [PROSECUTOR]: No. I am not asking you to
          make up your mind now; I am not asking you to
          make up your mind now whether he is guilty; I
          am not asking you to make up your mind if you
          would vote death.    I am asking you if the
          facts and if the law indicate that death would
          be the appropriate penalty, could you then
          vote for death?

               [PROSPECTIVE JUROR]: I guess so. I don’t
          know; I don’t really know. I will put it that
          way.   I don’t really know that that’s fair.
          Maybe after it’s all over.

               [PROSECUTOR]: But have you an open mind
          about it?

                  [PROSPECTIVE JUROR]: Yes.

Tr. 588-90.   Not only did that particular venire person become a

member of the jury, but this colloquy, like others we will quote,

occurred in the presence of     the other venire members.   Tr. 535,

543-44, 670-71.

     Throughout the voir dire process, the prospective jurors were
asked if they “could recommend death in the appropriate case,”


                                  28
“recommend the death penalty if the facts and the law indicate that

the death sentence would be the appropriate sentence,” “follow the

law and the evidence in [the case] and recommend death,” or

“recommend that a man be sentenced to death by electrocution,” and

so forth.      Tr. 591-97, 693-700, 745, 748-49, 781.                 When asked if

she   could    vote   for   death,    if    the    facts       justified     it,    one

prospective juror responded as follows:

                   [PROSPECTIVE      JUROR]:      That    is     a    hard
              question.

                   [PROSECUTOR]: It’s not intended to be
              easy. It is hard. It’s hard to ask and hard
              to answer because it’s an unpleasant subject
              but could you vote to recommend death if the
              facts and the law convince you that it is
              justified and authorized under the law, could
              you vote to sentence a man to the electric
              chair or recommend that?

                   [PROSPECTIVE JUROR]: I don’t think so.

Tr.   592-93.     When   another     prospective         juror       indicated     some

opposition to the death penalty, this exchange occurred:

                   [PROSECUTOR]: If the facts and the law,
              and Judge Harding kindly interceded a minute
              ago and pointed out that he will read you,
              tell you the law of the death penalty phase,
              if we get to it; if this defendant is
              convicted, he will tell you what the law is
              and he will tell you basically that there are
              eight or nine aggravating circumstances as a
              matter of law that you are to consider if they
              are present and only you can decide whether
              they are present, and mitigating factors that
              are present and you weigh those and decide if
              the   aggravating    factors    outweigh   the
              mitigating factors, and the question is: could
              you follow that law and could you vote death
              if you were convinced under the appropriate
              law and evidence that it was appropriate under
              the law and the facts?



                                       29
                [PROSPECTIVE  JUROR]:   It’s  a  somber
           responsibility but, under the law, I think I
           could.

                [PROSECUTOR]:   We    all   feel   that   way.
           Could you do that?

                [PROSPECTIVE JUROR]: Yes.

Tr. 596.

     Later, another prosecutor asked some other prospective jurors,

who had been put in the jury box in order to finish out the

selection process, about their views on the death penalty.          His

questioning included this:

                [PROSECUTOR]: Okay.    Now, assuming you
           did, in fact, find an individual guilty of
           first degree murder and then you had to sit
           through what we call the penalty phase and
           evidence was presented to you and the Court
           charged you as to what the law was and the
           facts and the law both indicated that death
           would be the appropriate sentence, could you
           come back out here and could you say that this
           defendant, Judge Harding, should be put to
           death, could you do that under the appropriate
           circumstances?

Tr. 698.   Most said yes, but some said no.        Tr. 698-700, 737-38,

741-43.

     When an additional group of the venire members were put into

the jury box to be questioned, some expressed their opposition to

the death penalty and were questioned about how that would affect

them as jurors.   While addressing the group, the prosecutor gave

this explanation to the group and further questioned one venire

person who had earlier indicated some reluctance about whether she

could ever vote for a death sentence:
                [PROSECUTOR]: Back to that awful subject
           that you have heard so much about which we

                                 30
           must talk      about;    namely,         death,   the   death
           penalty.

                               .     .        .     .

                We told you before that the case goes
           along and it’s a two-part trial providing a
           bifurcated trial and if there is a conviction
           of first degree murder of any one of the three
           counts of first degree murder, then there will
           be a second phase and that second phase would
           be solely for the purpose of getting a
           recommendation from the jury for either life
           or death. The only reason you have for the
           second phase.

                Now,   [prospective   juror],   that   is
           important.   We say that it is only advisory
           but, as I told the jury earlier and told you
           all earlier this morning, that doesn’t mean
           that it isn’t important and the law as to what
           that recommendation is is very somber, very
           important and very significant.

                Knowing that your recommendation could be
           the vote that might cause the defendant to die
           in the electric chair, do you believe under
           the law and the evidence that the death
           penalty was justified under the law and the
           evidence, could you cast a vote to put him in
           the electric chair and recommend that he die
           by electrocution?

Tr. 740-41.    Of one venire person, the prosecutor followed up:

                [PROSECUTOR]: You wouldn’t under any
           circumstances, you would not be able to vote
           the determination that that defendant die in
           the electric chair, no matter what the
           evidence showed in the advisory stage, is that
           correct?

                    [PROSPECTIVE JUROR]: Yes.

Tr. 742.

     All of the jurors went through the death-qualification process

during voir dire, and it is one part of the context in which other
statements    and    descriptions    of       the   jury’s   role   in     the   death


                                         31
sentencing process must be considered. We have considered not just

these but all of the statements, remarks, and instructions about

their sentencing role that the jurors heard from the beginning of

the trial until the sentence verdict was returned, and we have

considered them in the context of the entire trial process. Having

done so, we agree with the district court that the jury’s sense of

responsibility for its advisory sentence recommendation was not

undermined; there was no Caldwell violation.     See 853 F. Supp. at

1556-57.


           III. THE INEFFECTIVE ASSISTANCE OF APPELLATE
                COUNSEL CLAIM

     Davis claims that his counsel rendered ineffective assistance

on appeal by failing to raise in the Florida Supreme Court certain

issues relating to his death sentence.     After studying the briefs

and the part of the record relating to this issue, we are in

agreement with the district court’s discussion about it, see 853 F.

Supp. at 1548-51, and conclude that Davis’ contentions are without

merit.


                          IV. CONCLUSION

     The district court’s judgment denying the petition for a writ

of habeas corpus is AFFIRMED.




                                32